   Case 2:18-cv-00737-MHT-SMD Document 54 Filed 09/16/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BILLY PAIGE,                      )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:18cv737-MHT
                                  )                (WO)
EQUITY GROUP EUFAULA              )
DIVISION, LLC,                    )
                                  )
     Defendant.                   )

                              JUDGMENT

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court as follows:

    (1) Defendant Equity Group Eufaula Division, LLC’s

motion for summary judgment (Doc. 43) is granted.

    (2) Judgment is entered in favor of defendant Equity

Group Eufaula Division, LLC and against plaintiff Billy

Paige,    with   plaintiff     Paige    taking     nothing     by      his

complaint.

    It is further ORDERED that costs are taxed against

plaintiff Paige, for which execution may issue.

    The clerk of the court is DIRECTED to enter this
   Case 2:18-cv-00737-MHT-SMD Document 54 Filed 09/16/21 Page 2 of 2




document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is closed.

    DONE, this the 16th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
